UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 2, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-141699-05 YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) DELAWARE 20-8304743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that such registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox We are a voluntary filer of reports required of companies with public securities under Section 13 or 15(d) of the Securities Exchange Act of 1934, and we will have filed all reports which would have been required of us during the past 12 months had we been subject to such provisions. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that such registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Yankee Holdings Corp.’s sole member is YCC Holdings LLC, which holds 100% of Yankee Holding Corp.’s common stock. There is no aggregate market value for Yankee Holding Corp.’s common stock as of May 6, 2011. Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q contains a number of forward-looking statements. Any statements contained herein, including without limitation statements to the effect that together Yankee Holding Corp. and subsidiaries (the “Company”) or its management “believes”, “expects”, “anticipates”, “plans” and similar expressions, that relate to prospective events or developments should be considered forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. There are a number of important factors that could cause our actual results to differ materially from those indicated by such forward-looking statements. These factors include, without limitation, those set forth in our Annual Report on Form 10-K and below under Item 1A-Risk Factors. Management undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Table of Contents Item Page PART I. Financial Information Item 1. Financial Statements - Unaudited Condensed Consolidated Balance Sheets as of April 2, 2011 and January 1, 2011 3 Condensed Consolidated Statements of Operations for the Thirteen Weeks Ended April 2, 2011 and April 3, 2010 4 Condensed Consolidated Statements of Changes in Stockholder’s Equity for the Thirteen Weeks Ended April 2, 2011 and April 3, 2010 5 Condensed Consolidated Statements of Cash Flows for the Thirteen Weeks Ended April 2, 2011 and April 3, 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements YANKEE HOLDING CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except share data) (Unaudited) April2, January1, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT-NET GOODWILL INTANGIBLE ASSETS DEFERRED FINANCING COSTS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll Accrued interest Accrued income taxes - Accrued purchases of property and equipment Current portion of capital leases Other accrued liabilities TOTAL CURRENT LIABILITIES DEFERRED TAX LIABILITIES LONG-TERM DEBT DEFERRED RENT CAPITAL LEASES, NET OF CURRENT PORTION OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDER'S EQUITY: Common stock: $.01 par value; 500,000 issued and 497,981 outstanding at April 2, 2011 and 500,000 issued and 498,042 outstanding at January 1, 2011 Additional paid-in capital Treasury stock: at cost, 2,019 shares at April 2, 2011 and 1,958 shares at January 1, 2011 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholder's equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See notes to condensed consolidated financial statements 3 Table of Contents YANKEE HOLDING CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Thirteen WeeksEnded April2,2011 Thirteen WeeksEnded April3,2010 Sales $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Operating income Interest expense Other (income) expense, net ) Loss from continuing operations before provision for income taxes ) ) Benefit from income taxes ) ) Loss from continuing operations ) ) Loss from discontinued operations, net of income taxes ) ) Net loss $ ) $ ) See notes to condensed consolidated financial statements 4 Table of Contents YANKEE HOLDING CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER'S EQUITY (in thousands, except treasury shares) (Unaudited) Common Stock Additional Treasury Stock Accumulated Other Shares Amount Paid in Capital Shares Amount Accumulated Deficit Comprehensive Loss Comprehensive Loss Total BALANCE, JANUARY 2, 2010 $ $ $ ) $ ) $ ) $ Issuance of common stock — — 25 — 25 Repurchase of common stock — — — ) — — ) Equity-based compensation expense — Comprehensive loss: Net loss — ) — $ ) ) Foreign currency translation — ) ) ) Unrealized loss on interest rate swaps, net of tax — Comprehensive loss $ ) BALANCE, APRIL 3, 2010 $ $ $ ) $ ) $ ) $ BALANCE, JANUARY 1, 2011 $ $ $ ) $ ) $ ) $ Issuance of common stock — — 3 — 3 Repurchase of common stock — — — 61 ) — — — ) Equity-based compensation expense — Contributions by YCC Holdings LLC — Dividend to YCC Holdings LLC — ) — — ) Comprehensive income: Net income — ) — $ ) ) Foreign currency translation — Unrealized gain on interest rate swaps, net of tax — Comprehensive income $ ) BALANCE, APRIL 2, 2011 $ $ $ ) $ ) $ ) $ See notes to condensed consolidated financial statements 5 Table of Contents YANKEE HOLDING CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Thirteen Weeks Ended April2,2011 Thirteen Weeks Ended April3,2010 CASH FLOWS USED IN OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Realized (gain) loss on derivative contracts ) Depreciation and amortization Unrealized gain on marketable securities ) ) Equity-based compensation expense Deferred taxes ) Loss (gain) on disposal and impairment of property and equipment 69 (5
